Citation Nr: 1620644	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO. 07-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to February 2, 2010, and higher than 60 percent as of February 3, 2011, for postoperative recurrent subluxation of the right shoulder.

2.  Entitlement to a rating higher than 50 percent for status post left shoulder hemiarthroplasty with recurrent dislocations and limited motion.

3.  Entitlement to a rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent as of September 4, 2008, for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent as of September, 4, 2008, for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1969 and from October 1969 to March 1972.

These matters initially came before the Board of Veterans' Appeals on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied increased ratings.  A December 2011 supplemental statement of the case granted higher ratings of 20 percent per extremity, for peripheral neuropathy of the right and left lower extremities, effective September 4, 2008.  Temporary total ratings have been assigned for a right shoulder disability from February 2, 2010, to February 3, 2011; and for a left shoulder disability from January 12, 2004, to February 28, 2005, and from March 19, 2008, to June 1, 2009. As the 100 percent ratings assigned for those periods represent the highest rating available, the Board will not disturb the rating for the Veteran's right and left shoulder disabilities for those periods.

The Veteran timely appealed the October 2006 decision, and the Board issued a decision in January 2015 in which it granted a 100 percent rating for postoperative recurrent subluxation of the right shoulder from February 2, 2010, to February 2, 2011, and remanded the remaining issues for further evidentiary development and adjudication.  The Board finds that there has been compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Veterans Law Judge at a videoconference hearing in November 2014.  A transcript of the hearing has been associated with the Veteran's claims file.  However, the Veterans Law Judge who conducted that hearing and signed the January 2015 remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claims.  However, he did not request an additional hearing within the time frame allowed, and the Board will proceed with adjudication.

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy and a blood disorder, both including as secondary to service-connected diabetes mellitus, and the issue of entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or being housebound, have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The claimed for a higher rating for a left shoulder disability is remanded to the AOJ.


FINDINGS OF FACT

1.  Prior to February 2, 2010, the Veteran's service-connected postoperative recurrent subluxation of the right shoulder resulted in disability approximating range of motion of the arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula was shown.

2.  As of February 3, 2011, the Veteran has experienced severe pain and weakness in his right shoulder and arm, but has not been shown to have right flail shoulder.

3.  Prior to September 4, 2008, peripheral neuropathy of the right lower extremity was manifested by mild sensory symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

4.  As of September 4, 2008, peripheral neuropathy of the right lower extremity has been manifested by symptoms that equate to no worse than moderate incomplete paralysis of the sciatic nerve.

5.  Prior to September 4, 2008, peripheral neuropathy of the left lower extremity was manifested by mild sensory symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

6.  As of September 4, 2008, peripheral neuropathy of the left lower extremity has been manifested by symptoms that equate to no worse than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent, but not higher, for postoperative recurrent subluxation of the right shoulder were met prior to February 2, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5051, 5200-5203 (2015).

2  The criteria for a rating higher than 60 percent for postoperative recurrent subluxation of the right shoulder have not been met as of February 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5051, 5200-5203 (2015).

3.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the right lower extremity were not met prior to September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been met as of September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the left lower extremity were not met prior to September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for a rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been met as of September 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  Letters in March 2006, April 2006, and July 2008 provided notice of the information and evidence needed to substantiate the claims.  Thereafter, the Veteran was allowed the opportunity to respond.  Therefore, the Board finds that the Veteran has been allowed ample opportunity to submit any information or evidence needed to substantiate the claims.  

The Board finds that the April 2006 and July 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies, and requested that the Veteran identify any medical providers from whom he wanted VA to obtain and consider evidence.  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Those requirements were met by the aforementioned April 2006 and July 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2006, April 2006, and July 2008 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nothing about the evidence or any response to the notification letters suggests any action needed to satisfy the notice requirements.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's records of post-service treatment from VA and private treatment providers have been associated with the claims file.  The Veteran also underwent VA examination in May 2006, July 2008, September 2008, September 2009, December 2010, July 2011, April 2012, and June 2015, reports of which are of record.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained are adequate, as they are predicated on physical examination and consideration of the medical records in the claims file and the Veteran's history.  The reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  Additionally, the Veteran has submitted written argument in support of his claims and testified before a Veterans Law Judge at a hearing in November 2014.  The Veteran has not alleged that there are any outstanding records relevant to the claims that need to be obtained.

Accordingly, the Board finds that VA has complied with all duties to notify and assist.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Increased Ratings

The Veteran contends that his service-connected postoperative recurrent subluxation of the right shoulder and peripheral neuropathy of the right and left lower extremities are more disabling than reflected by the ratings currently assigned.

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability rating are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When rating musculoskeletal disabilities, VA must consider a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding additional functional loss are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant medical evidence of record consists of VA examinations conducted in May 2006, September 2008, November 2009, December 2010, June 2011, April 2012, and June 2015, and records of private and VA treatment the Veteran has received during the claim period.  

A May 2006 VA diabetes mellitus examination shows that the Veteran complained of numbness in the lower extremities bilaterally, but neurological examination was normal, and he was diagnosed with peripheral neuropathy by history with no sensory, vibratory, or motor deficits in the lower extremities.  He also reported "10/10" pain in his right shoulder at that time.  

At a September 2008 VA examination, the Veteran complained of paresthesias, dysesthesia, and loss of sensation in the feet.  He was noted to have absent monofilament sensation in the feet bilaterally, and decreased reflexes.  He was diagnosed with peripheral neuropathy of the lower extremities that caused him to ambulate slowly.  

Similar findings were made at a December 2010 VA examination, where the Veteran was found to have decreased sensation and paresthesias in the lower extremities.

A November 2009 VA examination shows that the Veteran reported that his right shoulder was extremely problematic, with severely limited range of motion and constant pain.  He stated that he was limited in the ability to do chores around the house or engage in any physical hobbies, such as golfing or raising horses.  He also reported that he used a cane due to lack of sensation in the lower extremities.  Physical examination found decreased sensation in the lower extremities bilaterally, and tenderness to palpation of the right shoulder.  He was noted to have flexion of the right shoulder to 90 degrees and extension to 60 degrees, with pain and the end of motion on repetition.  X-ray of the right shoulder found severe degenerative joint disease, and the examiner diagnosed severely limited use and pain in the right shoulder, and peripheral neuropathy of the bilateral lower extremities.  

At a June 2011 VA spine examination, the Veteran reported that he was able to walk for only short distances and used two canes for ambulation.  He reported increasing numbness in the lower extremities bilaterally, and radiating pain, numbness, paresthesias, and weakness in the legs that led to falls.  He was noted to have decreased reflexes and sensation in the lower extremities, including absent sensation in the feet bilaterally.  He was diagnosed with bilateral lower extremity radiculopathy that made it difficult to rise from a seated position and engage in physical activities involving bending, lifting, or prolonged standing or sitting.  

An April 2012 VA neurological examination shows that the Veteran again complained of radiating pain, numbness, and tingling in the lower extremities bilaterally.  He was noted to have decreased sensation in the lower extremities, and moderate constant pain and numbness.  The examiner diagnosed moderate radiculopathy of the sciatic nerve bilaterally but found no other neurological disorders to be present.  Report of the shoulder examination shows the Veteran's complaint of longstanding shoulder pain that flared with extended use.  He was noted to be right-handed.  Range of motion of the right shoulder was found to be flexion to 110 degrees and abduction to 65 degrees, with pain at the endpoints of motion, but no additional loss on repetition.  He was noted to experience weakened movement, fatigability, atrophy of disuse, and tenderness to palpation.  No guarding or ankylosis of the shoulder was found.  The examiner did not find any clavicle or scapula impairment or history of recurrent dislocation of the glenohumeral joint.  The examiner assessed chronic residuals of right shoulder total joint replacement consisting of severe painful motion and weakness.  

A March 2015 VA examination shows that the Veteran complained of ongoing pain in the right shoulder.  Range of motion testing found flexion to 70 degrees and abduction to 30 degrees, with pain on motion and tenderness to palpation of the joint but no additional losses on repetition.  He was found to have decreased muscle strength, with no atrophy and no ankylosis in the shoulder.  The examiner noted mechanical symptoms such as clicking and catching and a history of frequent dislocation with guarding of arm movements.  No impairment of the clavicle or scapula was noted, and the examiner found no flail shoulder, nonunion, fibrous union, or malunion of the humerus.  The examiner assessed chronic residuals of right shoulder total joint replacement consisting of severe painful motion and weakness.  Report of the peripheral nerves examination shows a diagnosis of bilateral lower extremity peripheral neuropathy associated with diabetes.  The Veteran reported moderate constant and intermittent pain, and moderate paresthesias, dysesthesias, and numbness.  Muscle strength and reflexes were normal, although sensation was decreased to the lower extremities bilaterally.  He was found to have moderate incomplete paralysis of the sciatic nerve bilaterally.  

In addition, the Veteran has sought ongoing treatment with both private and VA treatment providers for the right shoulder and lower extremity disabilities.  Review of the treatment records shows that the Veteran has complained on multiple occasions of ongoing pain in the right shoulder, and loss of sensation, pain, and numbness and tingling in his lower extremities.  He was seen in April 2009 for complaints of right shoulder pain.  X-ray at that time revealed severe osteoarthritis.  Range of motion testing found flexion to 90 degrees, although he was noted to have flexion limited to 70 degrees at an October 2009 follow-up visit.  He underwent total right shoulder arthroplasty in February 2010.  He reported ongoing numbness and tingling in his toes at a June 2010 treatment visit.  At that time, he was found to have decreased sensation in the lower extremities bilaterally.  In December 2010, the Veteran was noted to be using two canes for ambulation, although that was attributed to low back pain.  Similarly, he complained in June 2012 of weakness in the lower extremities that decreased "standing balance and tolerance," leading to falls and to his use of a motorized wheelchair.  The next month he was again seen for complaints of bilateral leg numbness and reported that he walked with two canes.

A private EMG study conducted in May 2012 and July 2012 showed severe sensorimotor polyneuropathy.  The Veteran has submitted letters from his private physician dated in November 2012 and November 2014.  In the November 2012 letter, the physician stated that the Veteran experienced progressive weakness in the lower extremities bilaterally and was unable to walk without pain, instability, and weakness.  In the November 2014 letter, the physician stated that the Veteran had advanced diabetic neuropathy, with severe loss of sensation in the lower extremities bilaterally and was using a wheelchair to ambulate.  

Right Shoulder

The Veteran is shown to be right-handed.  Therefore, the criteria for rating disability of the major extremity will be used.  38 C.F.R. § 4.69 (2015).

Prior to the February 2010 total shoulder arthroplasty, the Veteran's right shoulder disability was rated under Diagnostic Code 5202, which provides for the major arm an 80 percent rating for loss of head of the humerus; a 60 percent rating for nonunion of the humerus; a 50 percent rating for fibrous union of the humerus; a 30 percent rating for recurrent dislocation of the humerus at the scapulo-humeral joint with frequent episodes and guarding of all arm movements; and a 20 percent rating with infrequent episodes, and guarding of movement only at the shoulder level.  In addition, malunion of the humerus causing marked deformity warrants a 30 percent rating under Diagnostic Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).  

Consideration must also be given to other rating criteria, such as those that address limitation of motion.  Under Diagnostic Code 5201, a 20 percent rating is warranted when motion of the arm is limited to shoulder level, and a 30 percent rating is warranted for limitation of motion of the major arm to midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Under Diagnostic Code 5203, a 20 percent rating is warranted when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  

After review of the evidence, the Board finds that a rating of 30 percent, but no higher, is warranted for recurrent subluxation of the right shoulder prior to February 2, 2010.  The evidence shows that the Veteran's abduction of the right shoulder was limited to something less than the shoulder level.  In this case, range-of-motion testing shows limitation of flexion to 70 degrees at an October 2009 treatment visit and limitation of abduction to 60 degrees at the November 2009 VA examination.  These readings fall short of flexion or abduction to the shoulder level, or 90 degrees, but do not show limitation of motion to midway between the side and shoulder level, or 45 degrees.  However, the Veteran was noted on multiple occasions to display painful motion, which was objectively verified during treatment and examination. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right shoulder disability displayed disability tantamount to the disability that exists with limitation of flexion to midway between the side and shoulder level, particularly when considering the Veteran's problems with painful motion, prior to February 2, 2010.  That level of disability is contemplated by the 30 percent rating set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201, governing limitation of motion of the arm.  Consequently, a rating of 30 percent is warranted for the Veteran's recurrent subluxation of the right shoulder prior to February 2, 2010.

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected recurrent subluxation of the right shoulder prior to February 2, 2010.  Although there is radiological evidence of degenerative changes of the right shoulder, the Veteran is being rated for limitation of motion of the shoulder associated with those degenerative changes and a rating based on limitation of motion cannot be combined with a rating for arthritis of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

The Board also notes that there is no evidence that the Veteran experienced disability comparable to ankylosis to warrant a higher rating under Diagnostic Code 5200.  There is further no evidence that the Veteran experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, making rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203, prior to February 2, 2010.  

The Board acknowledges that the Veteran complained of painful motion.  However, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 30 percent rating assigned prior to February 2, 2010.  That rating specifically considered the additional limitation of motion caused by pain and other factors.  Therefore, the Board finds that a rating higher than the 30 percent assigned prior to February 2, 2010, based on additional functional loss is not warranted under the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

With regard to the rating assigned as of February 3, 2011, for the postoperative recurrent subluxation of the right shoulder, the Board notes that 60 percent is the highest schedular rating available under Diagnostic Code 5051, which governs prosthetic replacement of the shoulder joint.  Thus, no higher rating is available under that Diagnostic Code.  The Board further notes that Diagnostic Code 5202 provides for an 80 percent rating for loss of the head of the humerus (flail shoulder).  However, the medical evidence of record, including in particular the April 2012 and March 2015 VA examination reports, does not show that the Veteran has flail shoulder.  The Veteran thus does not meet the criteria for a rating higher than the 60 percent rating assigned from February 3, 2011, under any applicable Diagnostic Code.

Accordingly, the Board finds that the evidence supports the assignment of a 30 percent rating prior to February 2, 2010.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating prior to February 2, 2010, and is also against the assignment of a rating greater than 60 percent as of February 3, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

Regarding the peripheral neuropathy of the lower extremities, the Board notes that for neurological disabilities, rating are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  The Veteran has been rated for peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2015).  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

The term incomplete paralysis indicates a degree of impaired function substantially less than the type of picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).

After review of the medical evidence, the Board finds that, prior to September 4, 2008, peripheral neuropathy of the right and left lower extremities resulted in disability approximating no worse than slight incomplete paralysis of the sciatic nerve.  Because the Veteran was already in receipt of 10 percent ratings for each lower extremity for that period, which contemplates slight impairment, higher ratings are not warranted for peripheral neuropathy of the right and left lower extremities prior to September 4, 2008.  The Board finds that there is no evidence that the Veteran experienced moderate incomplete paralysis of the right or left lower extremity at any time prior to September 4, 2008.  At the Veteran's May 2006 VA examination, he complained of numbness in his extremities bilaterally, but neurological examination was normal, and he was diagnosed with peripheral neuropathy by history with no sensory, vibratory, or motor deficits in the lower extremities.  The Board therefore concludes that, prior to September 4, 2008, this disability was tantamount to slight incomplete paralysis of the sciatic nerve, with wholly sensory involvement, warranting no more than the 10 percent rating assigned for each lower extremity under Diagnostic Code 8520.  In so finding, the Board looks particularly to the provision of 38 C.F.R. § 4.124a that establishes that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).

As of September 4, 2008, after review of the evidence, the Board finds that peripheral neuropathy of the right and left lower extremities has resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving 20 percent rating in each lower extremity, which contemplates moderate impairment, a higher rating is not warranted.  The Veteran complained on multiple occasions since September 4, 2008, including at the September 2008, November 2009, and December 2010 VA examinations, that he experiences paresthesias, dysesthesias, and loss of sensation in the lower extremities.  At the June 2011 VA examination, the Veteran reported that he could walk for only short distances and used canes due to increasing pain and numbness in his lower extremities.  Those symptoms were specifically identified as moderate incomplete paralysis of the sciatic nerve at both the April 2012 and March 2015 VA examinations.  The June 2011 VA examination noted absent sensation in the feet and decreased reflexes, which makes the involvement more than wholly sensory.  Because the Veteran was found to experience no more than moderate disability in the lower extremities at both the April 2012 and March 2015 VA examinations, the Board therefore concludes that this disability is tantamount to no worse than moderate incomplete paralysis of the sciatic nerve, warranting no more than the 20 percent ratings currently assigned for each lower extremity under Diagnostic Code 8520.  

In so finding, the Board acknowledges that the Veteran underwent private EMG study of the lower extremities in 2012 that showed "severe sensorimotor polyneuropathy with predominately axonal features." However, the examination report did not state what nerve or nerves were affected and did not clarify that the findings were related to peripheral neuropathy.  The Board also finds compelling the fact that the VA examinations found no more than moderate symptoms of peripheral neuropathy at the November 2012 VA examination, conducted just months after the studies in question, and again at the March 2015 VA examination.  Similarly, the Board acknowledges the statements from the Veteran's private physician dated in November 2012 and November 2014, but finds that these letters do not support ratings higher than 20 percent.  The November 2014 statement indicated that the Veteran experienced "severe loss of sensation" in the lower extremities.  The relevant rating criteria are clear that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  Thus, the Board finds that the preponderance of the evidence supports a finding that the Veteran's peripheral neuropathy of the right and left lower extremities has been no more than moderate in nature from September 4, 2008, warranting no more than the 20 percent ratings currently assigned for each lower extremity.  

The Board has considered the Veteran's contentions with regard to claims for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than indicated in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences.  However, even with consideration of those problems, ratings higher than those currently assigned are not warranted under the relevant criteria.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings for peripheral neuropathy.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time during the appeal period has the Veteran's right shoulder disability or peripheral neuropathy of the lower extremities been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence does not show a marked level of interference with employment, beyond that contemplated in the assigned rating, frequent periods of hospitalization, or evidence that the Veteran's right shoulder disability or peripheral neuropathy, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the rating criteria.  Therefore, the Board finds that referral for consideration of the assignment of a an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a rating of 30 percent for postoperative recurrent subluxation of the right shoulder for the period prior to February 2, 2010, is granted.

Entitlement to a rating higher than 60 percent for postoperative recurrent subluxation of the right shoulder as of February 3, 2011, is denied. 

Entitlement to a rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent as of September 4, 2008, for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent as of September 4, 2008, for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for higher ratings for status post left shoulder hemiarthroplasty with recurrent dislocations and limited motion, currently rated as 50 percent disabling.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the Veteran underwent surgery in June 2005 to remove the glenoid component of a prior left shoulder total arthroplasty.  The Veteran argues that surgery is tantamount to a prosthetic replacement of the shoulder joint for purposes of a 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051, which, provides for the assignment of a 100 percent rating for one year following the implantation of a shoulder prosthesis.  

Records also show that the Veteran has undergone several VA examinations subsequent to the June 2005 surgery, including examinations conducted in May 2006, July 2008, November 2009, April 2012, and June 2015.  None of the examiners offered a clear opinion as to whether the Veteran's June 2005 glenoid removal surgery amounts to a prosthetic replacement of the shoulder joint for purposes of a 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The January 2015 remand requested that a VA examiner provide such an opinion.  The Board cannot substitute its own medical opinion for those of qualified medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board finds that there is insufficient competent medical evidence of record to make a decision on this issue.  Further examination is needed.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that some treatment records from the Veteran's June 2005 left shoulder surgery are of record.  However, it is unclear from the record that the evidence currently regarding the surgery is complete.  Thus, on remand all records not currently of record pertaining to the 2005 left shoulder surgery should be sought, in addition to any other records identified by the Veteran.

In view of the foregoing, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all available medical records pertaining to a June 2005 left shoulder surgery, and any other records the Veteran identifies as relevant to the left shoulder disability.  All records or responses received must be associated with the claims file.

2.  Then, refer the claims file to the VA examiner who provided the June 2015 VA examination.  The examiner must review the claims file and should note that in the report.  The examiner must consider the expanded record, to include records of the Veteran's June 2005 left shoulder surgery, and should opine as to whether that glenoid removal surgery amounts to a prosthetic replacement of the shoulder joint, as envisioned by 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The examiner should set forth all examination findings, with the complete rationale for all opinions expressed.  If additional examination is required by a specialist to address any question, such examination should be scheduled.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


